                   Case 19-12264-CSS          Doc 71       Filed 12/17/19       Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 7

Northstar Healthcare Holdings, Inc.,                    Case No. 19-12262 (CSS)

                   Debtor.                              Related Doc. No. 23, 41

In re:                                                  Chapter 7

Northstar Healthcare Acquisitions, L.L.C.,              Case No. 19-12263 (CSS)

                   Debtor.                              Related Doc. No. 23, 45

In re:                                                  Chapter 7

Nobilis Health Corp.,                                   Case No. 19-12264 (CSS)

                   Debtor.                              Related Doc. No. 23, 46

    ORDER GRANTING AMENDED MOTION OF ALFRED T. GIULIANO, CHAPTER 7
    TRUSTEE FOR ORDER (1) FURTHER EXTENDING TIME FOR THE DEBTORS TO
     FILE SCHEDULES, LISTS AND FINANCIAL AFFAIRS UNTIL JANUARY 15, 2020,
      AND (2) UPON THE DEBTORS’ FAILURE TO FILE WITHIN THE EXTENSION
       PERIOD AUTHORIZING BUT NOT REQUIRING CHAPTER 7 TRUSTEE TO
     PREPARE AND FILE DEBTORS’ SCHEDULES, LISTS AND FINANCIAL AFFAIRS
    AND APPROVING TRUSTEE’S REIMBURSEMENT OF EXPENSES INCURRED AS
                        AN ADMINISTRATIVE EXPENSE

         Upon consideration of the amended motion (the “Amended Motion”)1 of Alfred T.

Giuliano, chapter 7 trustee (the “Trustee”) for the estates of the above-captioned debtors (the

“Debtors”); and the Court being satisfied that appropriate notice of the Amended Motion and

opportunity for a hearing have been given; and sufficient cause appears therefor,

         IT IS ORDERED THAT:

         1.        The Amended Motion is GRANTED; and




1
         Capitalized terms shall have the same meaning ascribed to them in the Amended Motion.

\43914416\2 00600.9698.000/464741.000
12/16/2019
                Case 19-12264-CSS        Doc 71      Filed 12/17/19    Page 2 of 2



         2.     The time for the Debtors to prepare and file the Schedules, Lists and Financial

Affairs of the Debtors as required by Bankruptcy Rule 1007(b) is hereby further extended to and

including January 15, 2020 (the “Extension Period”); and

         3.     Upon the Debtors’ failure to file the Schedules, Lists and Financial Affairs within

the Extension Period the Trustee is authorized but not required to prepare and file the Schedules,

Lists and Financial Affairs within twenty (20) business days after expiration of the Extension

Period (the “Trustee’s Extension Period”) on behalf of each Debtor; and

         4.     Reimbursement of any and all costs incurred by the Trustee and his professionals

in the preparation and filing of the Schedules, Lists and Financial Affairs shall be allowed as an

administrative expense in accordance with Bankruptcy Rule 1007(k) upon approval of fee

applications of the Trustee and his professionals.

         5.     This Order shall be without prejudice to the Trustee’s ability to request further

extensions of the Extension Period and/or the Trustee’s Extension Period.




            Dated: December 17th, 2019          2
                                               CHRISTOPHER S. SONTCHI
\43914416\2 Wilmington,    Delaware
            00600.9698.000/464741.000          UNITED STATES BANKRUPTCY JUDGE
12/16/2019
